Citation Nr: 0705881	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
condition.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1989 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision adjudicated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia and issued by the RO in Decatur, 
Georgia, which reopened and denied the veteran's service 
connection claim for a low back condition.  

In April 2006, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  A January 1996 decision by the Atlanta, Georgia VA 
Regional Office denied service connection for a low back 
condition; the appellant did not file a notice of 
disagreement and the decision is final.

2.  Evidence added to the record since the January 1996 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the appellant's service-connection claim for a 
low back condition.

3.  There is no competent medical evidence showing the 
veteran's low back condition is related to service.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision, which determined that 
there was no evidence that a low back injury was incurred in 
or caused by service, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
January 1996 decision sufficient to reopen the veteran's 
claim for service connection for a low back condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran's low back condition was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present case, a September 2003 letter satisfied the 
notice requirements for elements (1), (2) and (3) above, but 
it is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim prior the initial RO decision.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence.  In this regard, the September 2003 
letter asked him to inform the VA if there was more evidence 
that he wanted VA to obtain, and informed the veteran of what 
additional information or evidence was needed to support his 
claim and that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, a July 2003 private 
physician's statement, the veteran's hearing testimony, and 
lay statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

Moreover, with respect to the issue of whether new and 
material evidence has been received sufficient to reopen the 
service connection claim for the veteran's low back 
condition, the Board finds that it is not prejudicial to the 
appellant to adjudicate the appellant's claim.  To the extent 
there may have been a deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's decision 
in reopening the appellant's claim.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2006) (harmless error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a low 
back condition.  As noted above, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett, supra.

In a January 1996 rating decision, service connection for a 
low back condition was denied.  It was determined that the 
veteran's condition did not exist during his military 
service.  Since the veteran did not file a timely NOD, the 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  The veteran filed to reopen the claim in 
July 2003 and has perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in January 1996.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received by VA since the January 1996 decision 
includes private medical records from a back injury in 1999, 
April 2003 records from a claim for a back injury he received 
while working, a July 2003 private physician's opinion that 
the veteran's low back condition which was diagnosed in May 
1999 is related to service, a January 2004 VA medical 
examination report which reflects the examiner's opinion that 
the veteran's current back condition is not related to 
service, his videoconference hearing transcript and his lay 
statements.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  The July 2003 private 
physician's statement relating the veteran's low back 
condition is material, since it relates to an unestablished 
fact necessary to substantiate the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
Accordingly, the appellant's service-connection claim for a 
low back condition is reopened.  To this extent, the appeal 
is granted.
Service Connection Claim

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In his videoconference hearing, the appellant contended that 
his current low back problems are a result of his time in 
service and should be service-connected.  

Service medical records show a report of low back pain in 
February 1991, when the veteran indicated that his back hurt 
and popped while he was doing physical training.  An x-ray 
revealed minimal scoliosis but was an otherwise negative 
report.  An October 1991 medical record reflects further 
complaints of low back pain.  The examiner indicated that the 
veteran had mechanical low back but that his lumbar spine x-
ray was within normal limits and that there were no changes 
from his February 1991 x-ray.  In November 1991 the veteran 
reported low back pain with no numbness or tingling and no 
radiation.  The examiner observed that his x-ray was within 
normal limits, gave an assessment of mechanical back pain and 
recommended back class and low back mobility exercises.   

Medical records from November 1992 indicate that the veteran 
had low back pain that had been present since his last duty 
station, that he was enrolled in physical therapy and that he 
had popping in his lower back while performing sit-ups.  The 
examiner observed that he had full range of motion of his 
back and that his pain was localized in the lumbar region.  A 
contemporaneous x-ray showed no significant abnormalities.  

May 1993 records show the veteran's reports of low back pain 
since 1991 with no  incident or trauma that precipitated it.  
The assessment was mechanical low back pain with secondary 
abdominal weakness with leg lift extensions.  The veteran was 
instructed in stretching and strengthening.  He was given a 
profile of no leg lift extensions or trunk twists in a supine 
position.  November 1993 records show the veteran had chronic 
low back pain without radiation.  He had full range of motion 
with no deformities, swelling or edema and no pain on 
palpation of his lower back.  A December 1993 bone scan 
showed a normal study with no abnormal uptake seen.  The 
veteran indicated that he had low back pain in his separation 
Report of Medical history.  His separation Report of Medical 
Examination showed a normal spine and did not indicate a 
diagnosis of a back disorder. 

An April 1994 VA medical examination shows that the veteran 
lumbar spine was nontender, he had no parasthesia or 
anesthesia, neurological was intact, he could touch his toes 
with ease and there was no spasm in the lumbar spine.  The 
assessment was a history of recurrent low back pain.  The 
examiner did not diagnose a back disorder.  The findings of 
an October 1994 x-ray report were that the pedicles were 
intact, vertebral body height and disc spaces were well 
maintained and there was no significant scoliosis.  The 
impression was a normal study.  

The results of an October 1995 bone scan were negative; there 
was no abnormality detected in the veteran's spine.  A 
November 1995 magnetic resonance imaging (MRI) showed a 
midline central disc bulging at L5-S1 with the disc possibly 
touching the left S1 nerve root.  This did not appear to 
represent a disc protrusion and the remaining discs were 
without significant posterior disc bulging.  

December 1999 private medical records reflect that the 
veteran was treated for low back pain which was radiating 
down his legs due to a herniated nucleus pulposus at L5-S1.  
It appears that he was treated in a pain clinic for several 
weeks.  

April 2003 workman's compensation records show the veteran's 
reports that he had pain in his back for the previous couple 
of days, which was similar to the injury he had in 1999 when 
he was lifting to load a truck.  He reported pain sitting up 
straight and walking.  A contemporaneous x-ray showed the 
bones, disc spaces and joint spaces were unremarkable, the 
alignment was normal and there was no significant 
radiographic abnormality.  

In a July 2003 letter, a private physician opined that the 
veteran's low back condition, which was diagnosed in May 
1999, could have existed prior to the date of diagnosis and 
that this type of disability could be present for years prior 
to becoming symptomatic.  He stated that it was his opinion 
that this condition could have as likely as not been caused 
or aggravated by the veteran's active duty service time.  

A January 2004 VA examination of the veteran's thoracolumbar 
spine revealed no complaints of radiating pain on movement, 
no muscle spasm, no tenderness, and negative straight leg 
raising on the right and left.  The veteran had full range of 
motion of the thoracolumbar spine which was limited by pain 
and lack of endurance, but not by fatigue, weakness and 
incoordination.  There was no ankylosis of the spine and 
there were no signs of intervertebral disc syndrome. Lumbar 
spine x-ray findings were within normal limits.  The examiner 
stated that the disc bulge seen in 1999 was not related to 
his previous back condition since the 1993 bone scan did not 
reveal any disc bulge.  There was no evidence of a 
degenerative disease of the lower back to date which could 
have been due to the back injuries he had in service.  The 
examiner opined that the current herniated disc was not 
related to the injury the veteran had in service in 1991.

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for veteran's low 
back disorder.  While the veteran's service medical records 
indicate recurrent low back pain starting in 1991, the 
veteran was never diagnosed with a back disorder.  Pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The Board notes that a November 1995 MRI revealed a disc 
bulging at L5-S1.  However, the veteran's separation report 
of Medical Examination did not reflect a back disorder, and 
April VA examination did not show a diagnosis of a back 
disorder and an October 1994 x-ray was found to be a normal 
study.  There is no medical evidence linking the veteran's 
condition found in 1995 to his active duty.  

The veteran submitted a July 2003 private physician's 
statement reflecting his opinion that the veteran's back 
disorder which was diagnosed in 1999 could be, as likely as 
not, due to service.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  There is no 
indication that the private physician who provided the July 
2003 opinion reviewed the veteran's claims file but based his 
opinion on the veteran's self reported history.  The Board is 
not bound to accept medical opinions or conclusions which are 
based on a history supplied by the appellant, where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty for medical nexus evidence.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

There is no competent medical evidence linking the veteran's 
current back disorder to his time in service.  Thus, a nexus 
between the appellant's low back condition and service is not 
established by the evidence of record.  See 38 C.F.R. § 3.303 
(2006).  In the absence of an in-service injury and competent 
medical evidence linking such disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the service-connection claim for a low back 
disorder is denied as the evidence fails to establish that 
the veteran's current low back condition is related to 
service.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


